 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDShreveport Packing Corporation and its successorShreveport Packing Company,Inc. and Amalgam-atedMeat Cutters&Butcher Workmen of NorthAmerica,AFL-CIO and International Union of Dis-trict 50,Allied and Technical Workers of the UnitedStates and Canada,Party to the Contract.Case 15-CA-4130April 21, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn December 14, 1971, Trial Examiner Robert E.Mullin issued the attached Decision in this proceed-ing.Thereafter, International Union of District 50,Allied and Technical Workers of the United Statesand Canada, Party to the Contract, filed exceptionsand a supporting brief and the General Counsel fileda brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.]ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondents, Shreveport Packing Corporation anditssuccessor Shreveport Packing Company, Inc.,Shreveport, Louisiana, their officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.1The Board issuedtoday, in Cases 15-RC-4622 and 15-RC-4632, a sep-arate Decision,Order, and Direction of Second Electionadopting,pro forma,in the absence of exceptions,the RegionalDirector'sReport and Recommen-dation setting aside the election and directing a second electionTRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEROBERT E.MULLIN,Trial Examiner:The trial inthis casewas held on September22, 1971,in Shreveport,Louisiana,pursuant to charges duly filed and served,]and a complaint1The original charge was filedon May 21, 1971; anamended charge wasfiledon July 13, 1971and notice of hearing issued on August 17, 1971. The Re-spondents filed an answer and an amended answer, whereinthey conceded certain facts with respect to their businessoperations but denied all allegations that they had commit-ted any unfair labor practices.At the trial all parties were represented by counsel. Allwere given full opportunity to examine and cross-examinewitnesses, to introduce relevant evidence, and to file briefs.All counsel waived oral argument and, on October 27 and28, 1971, submitted able and comprehensive briefs.Upon the entire record in the case, including the briefs,and from his observation of the witnesses, the Trial Examin-er makes the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERThe Respondent Shreveport Packing Corporation, here-in called Packing Corporation, a Louisiana corporationwith its principal office and place of business in Shreveport,Louisiana, was until May 31, 1971, engaged in the slaugh-tering and processing of meat products at its plant inShreveport.The Shreveport Packing Company, Inc., herein calledPacking Company, a Kansas corporation with its principaloffice in Arkansas City, Kansas, is now, and has been sinceabout May 31, 1971, engaged in the slaughtering and pro-cessing of meat products at the aforesaid plant in Shreve-port, the only facility involved herein.On or about May 31, 1971, Packing Company purchasedfrom Packing Corporation the physical assets and othertrade assets of Packing Corporation, including the slaugh-tering and processing plant referred to above. Since aboutMay 31, 1971, Packing Corporation ceased to operate saidmeat processing plant, and subsequent thereto PackingCompany has operated said plant and has engaged in sub-stantially the same business operations. In so doing, it hasemployed substantially the same employees and supervisorsas had been employed by the Packing Corporation.During the 12 months prior to May 31, 1971, a represent-ative period, the Packing Corporation purchased goods andmaterials valued in excess of $50,000 directly from pointsoutside the State of Louisiana, and during the same periodsold and shipped goods valued in excess of $500,000 fromthe Shreveport plant directly to points outside Louisiana.During the approximately 4-month period from May 31,1971, until the trial of the instant case, Packing Companypurchased and received goods and materials valued in ex-cess of $50,000 directly from points outside the State ofLouisiana.Upon the foregoing facts, the Respondent concedes, andthe Trial Examiner finds, that Shreveport Packing Compa-ny, Inc., is a successor of Shreveport Packing Corporationand that both have been engaged in commerce within themeaning of the Act at all times material herein. Hereinafter,where the term "Respondent" or "Respondent Employer"appears it will indicate the two Respondent corporationscollectively,whereas "Packing Corporation" or "PackingCompany' will be used when necessary to refer to one orthe other of the respective corporateentities.ItTHE LABORORGANIZATIONS INVOLVEDThe International Union of District 50, Allied and Tech-nicalWorkers of the United States and Canada (herein196 NLRB No. 78 SHREVEPORT PACKING CORP.499calledDistrict 50), and Amalgamated Meat Cutters &ButcherWorkmen of North America, AFL-CIO (hereincalled Amalgamated, or Meat Cutters), are labor organiza-tions within the meaning of Section 2('5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsIn March and April 1971, organizational campaigns wereinitiated among the employees of the Respondent by Dis-trict 50 and the Meat Cutters. Prior to that time the latterunion had made several unsuccessful attempts to organizethe Respondent's employees. An earlier campaign had re-sulted in aBoardDecisionand Order wherein the Respon-dent was found to have engaged in numerous violations ofSection 8(a)(1) and (3) during the course of an organization-al drive conducted by the Meat Cutters in 1962.ShreveportPackinCorporation,141 NLRB 1255, enfd. 339 F.2d 878(C.A. 5).On April 6, 1971,2 Amalgamated filed a representationpetition with the Regional Office, Case 15-RC-4622. OnApril 12, District 50 filed a representation petition to securean election for the same unit of employees sought by theMeat Cutters, Case 15-RC-4632. Thereafter both unionsengaged in an intensive organizational campaign. Early inMay the Respondent secured a temporary restraining orderfrom a Louisiana State Courtenjoiningorganizers fromeither union from coming on theenjoiningpremises.On May 12, District 50 won an election conducted by theRegional Office.3 On or about May 21, the Meat Cuttersfiled objections to the election, but these were rejected bythe Regional Director on the ground that they were tardyand not timely filed.4 As noted earlier, on May 21 and onJuly 13 Amalgamated filed the original and the amendedunfair labor practice charges upon which the complaint inthe instant case issued.On July 16, the Regional Director issued a Report andRecommendation on the representation issue in Cases 15-RC-4622 and 4632. In this report the Regional Directorirecommended to the Board that there be no certificationuntil a final disposition had been made of the unfair laborpractice charges in the present proceeding. He further rec-ommended that, in the event the unfair labor practicecharges were sustained, the election be set aside and a sec-ond election be directed at such time as the effects of theunfair labor practices had been dissipated. Conversely, herecommended that District 50 be certified if the aforesaidcharges were dismissed.B. The Alleged Violations of Section 8(a)(1) and (2); TheEvidence; Findings of Fact and Conclusions of LawinConnection Therewithwhich was adduced at the trial we will now turn.For several years, Leslie Cowley was the president of theRespondent Packing Corporation, the entity which ownedand controlled the meat packing plant that is the site of thepresent dispute. From the evidence in the record it alsoappears that Cowley was the dominant, if not the sole,stockholder in that company. As of May 31, 1971, Cowleysold the assets of Packing Corporation, including the meatprocessing facility here involved, to the Respondent Pack-ing Company. Thereafter, Cowley became chairman of theboard for Packing Company, his wife was issued stocktherein and he was given a mortgage on all the assets of thenew corporation. The transition from the old corporation tothe new company did not affect either the supervisory hier-archy or the workforce, both of which remained the same.As found earlier herein, the Respondent concedes thatPacking Company is the successor of Packing Corporation.At all times material herein, the superintendent of theRespondent's operations was Dutch Mowry and his fore-man was Charles Reid. The Respondent conceded that bothhad supervisory status within the meaning of the Act.Juanita Roy,5 an employee with the Company for about3 years, testified that, when reporting for work one morningabout 2 weeks before the election, she saw a man at thetimeclock who was passing out union cards. Roy testifiedthat she declined to accept the card proffered by the solic-itor at the timeclock 6 According to Roy, shortly thereaftershe inquired of Charles Reid, her foreman, as to the identityof the solicitor and whom he represented. Roy testified thather foreman thereupon explained that the cards were forDistrict 50, that the new company that was coming in 7recognized District 50 and that while "You don't have tosign . . . it is to your benefit that you do."8 Roy was acredible witness. Reid was never called to the stand. Inconsequence, Roy's account of this exchange stands uncon-tradicted. Since it was credible, the Trial Examiner con-cludes that the conversation occurred substantially as shetestified.Sadie Lee Williams, an employee who had been with theCompany about 2 years, testified that about a week beforethe election she and Verdel Thomas, another employee,were called into the superintendent's office for a conversa-tion with Mowry. According to Williams, Mowry told themthat he wanted to speak to them about the two unions thatwere trying to get in the plant. Williams testified that Mow-ry described one of them as having been trying to organizethe employees for a long while, but that the Company hadfought it off and that the other union was "in with the manwhat is supposed to buy the packing house."9 Williams fur-ther testified that when Thomas questioned Mowry as towhich union was favored by the new owner of the packinghouse, Mowry told them that it was the one that was solic-iting in the plant at that very time. According to Williams,at that moment a solicitor for District 50 was on the rem-The General Counsel alleges that by various acts andises.Williams testified that in this same conversation Mow-conduct throughout the period from April through Junery told them that the Company had been fighting the Meat1971, the Respondent rendered unlawful aid, assistance,Cutters for a long while and that if that union won theand su port to District 50, thereby violating Section 8(a)(1)election "Mr. Cowley wasn't going to sign ... [a] contractand (2) of the Act. These allegations are denied in their... [he] was going to close the damn plant down." Accordingentirety by the Respondent and District 50. To the evidencetoWilliams,Mowry concluded the conversation by telling2All dates hereinafter are for the year 1971, unless specifically notedotherwise3Out of approximately 79 eligible voters there were 66 valid votes castDistrict 50 received 38 votes, and the Meat Cutters received 28 There wereno votes cast against the participating labor organizations There was onechallenged ballot.4Sec 102.69(a) of the Board's Rules requires that objections, to be timely,must be filed within 5 days after the election.15Mrs Roy had married shortly before the trial and was also known in therecord by her earliername, i.e, JuanitaEzernack6Roy testified that earlier, at her own home, she had signed a card for theMeat Cutters7At this time there were rumors in the plant that a new company was aboutto take overmanagementof the plant.8The quotationis fromRoy's testimony.9 The quotation is from Williams' testimony 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDthem that he was only trying to do the employees a favorby circulating this information since he himself had no wor-ries in the event of a plant closure as he was eligible for asocial security pension.Williams was a credible witness andher testimony was uncontradicted.It is the conclusion of theTrial Examiner that her testimony was a credible accountof the conversation she had with Mowry in thesuperintendent's office.Robert Bell, an employee in the loading or shipping de-partment at the time of the election,testified that prior tothe election Mowr? initiated several conversations with himas to Respondents preferences in the contest.Bell was ayoung man who had started working for the Respondentwhile he was only 14 years of ape and still in school. At thetime of the trial he was in the military service,having enlist-ed in the United States Marine Corps during the summer of1971.According to Bell,one morning about a month before theelection,Mowry stopped him at the timeclock and ques-tioned him as to how "things look out front,"the latterbeing aplant term used to describe the shipping departmentwhere Bell worked along with about 25 other employees.Bell testified that after he gave a noncommittal response,Mowry told him that District 50 was the union that Mr.Cowley wanted in the plant and that"if the AmalgamatedMeat Cutters get in,he will close the plant down and we willall be out of a,job."According to Bell,Mowry concludedtheir conversation by asking that he talk with his coworkersand get them to "go the right way; vote District 50...."10Bell testified that about a week later Mowry asked thathe report to the superintendent's office and that,after hearrived there,Mowry again brought up the subject of theorganizational campaign.According to Bell,subjecttoldhim at this time that Mr. Cowley wanted District 50 in theplant and that he was opposed to the Amalgamated becauseabout 6years earlier the Amalgamated had won an electionat the plant and that the negotiations which followed hadresulted in"a lot of harsh words."' 1Bell testified that Mow-ry concluded their conversation with the declaration thatMr. Cowley still did not want the Amalgamated in the plantand that if it did get in, theplant would be closed- pandeveryone would be out of a job.Accordingto Bell,about a week before the election Mow-ry stopped him again to inquire as to "how things [were]looking out front?"and that on this occasion he told thesuperintendent that it "looks like District 50's got it."Shortlbefore the electionCowleymailed a letter to allthe employees on the subject of the forthcoming representa-tion contest and in this letter he expressed the hope thatneither union would win.Bell testified that shortly afterreceiving this letterMowry again asked him "how wasthings looking out front"and that on this occasion he toldthe superintendent that he was bewildered by the letter fromCowley that urged him to vote for no union whereas Mow-ery had been urging the employees to support District 50.According to Bell,Mowry told him to disregard the letter,that Cowley,in fact,wanted District 50 to win and that if,instead,theMeat Cutters won, "Mr.Cowley was going toclose the plant down and we would all be out of ajob. '+12Bell was a credible witness whose testimony withstood asearching cross-examination by counsel for the Employerand for District 50.It is the conclusion of the Trial Examin-er that his testimony was credible and that it constituted a10 The quotationsin thisparagraph are from the testimony of Bell11The quotation is from Bell's testimony12The quotationsin thisparagraphare from Bell's testimonysubstantially accurate version of his various conversationswith Mowry.13Mrs. Roy and Virginia Prudhomme, another employee,testified that about 2 to 3 weeks before the election they sawa notice in the women's dressingroom which referred to theorganizational contest between the Amalgamated and Dis-trict 50 and also to the rumors then current that a possiblesale of the plant was in the offing. According to both ofthese witnesses, the notice stated that the plant would closeif the Meat Cutters won the election. Both witnesses testi-fied that this notice was on the wall for only a short while.Neither had a clear recollection of its entire contents. Mrs.Roy thought that it was on company stationery, but she didnot recall havingseen a signature.Prudhomme thought thatitwas signed by Mr. Cowley.Mr. Cowley denied having posted any such notice as thatdescribed by Roy and Prudhomme. He testified that duringthe period in question he had written a notice to scotchrumors that a major packer was about to purchase his busi-ness and that he had ordered that this notice be posted inthe plant. However, neither Roy nor Prudhomme couldrecall havingseen the type of notice to which Cowleyreferred.Roy and Prudhomme were crediblewitnesses,but theirtestimony as to the note which they saw one morning on thewall of theirdressingroom was not enough, by itself, toestablish that only the Company could have beeninstru-mental in posting it. Obviously, it could have been placedthere by an employee partisan of District 50, or someoneelse. Consequently, it is the conclusion of the Trial Examin-er that the General Counsel, in this instance, did not estab-lish that the Respondent was responsible for publicizing thecontents of the notice about which Roy and Prudhommetestified.There was testimony that during the course of the electioncampaignthe proponents of District 50 were able to circu-late freely among employees during working hours and thatnotices oforganizational meetingsfor District 50 were post-ed in the plant restrooms. Thus, Louis Mayhorn, an employ-ee of the Respondent for many years and the employee whowas elected president of District 50's local union, testifiedthat during the early part of April, employees LeRoy Haw-kins,Henry Lee Johnson, and Augusta Luce passed outcards in the plant not only during break periods,but duringworking timeas well.According to Mayhorn, much of thissolicitation was in areasof the plant where noneof theseemployees normally worked. Mayhorn conceded that hedid not witness any of this organizational activity whilesupervisorswere present,but he also testified that none ofthe employee solicitors for District 50 made any effort toconceal the fact that they had union cards for employees tosign and that they were endeavoring to secure as many13Mowrydiedshortlybefore the trial in this case Counsel for the Respon-dent stated that death was due to terminal cancerThe deathof one whomight have been a principal witness unquestionably placed the Respondentat a grave disadvantage For this reasonthe TrialExaminer has subjected thetestimony of Williams and Bell to the closest scrutiny,and has carefullyreviewed the transcript in the light of their conduct and appearance on thewitness stand. Notwithstanding some lack of clarity, especially in the testimo-ny of Williams, both impressed the Trial Examiner as being honestand truthful,a conclusion that is based on their demeanor and forthrightness on direct exam-ination and throughout an extended and skillful cross- examination Theirtestimony as to conversations had with the decedent was admissibleWigmore,Evidence,Vol V, § 1456. Vol Vi, § 1766, 1769-72 (3rd ed, and1970 PocketSupplement),Linde Air Products Company,86 NLRB 1333,1336,Reynolds Wire Company,26 NLRB 662, 666, enfd. 121 F.2d 627 (C A.7), see also.Hileman v Northwest EngineeringCo,346 F2d 668,669-670(C A7),CentralRent-a-Car v. FranklinMutualInsCo,289 N.W 261, 291Mich 578;PrudentialInsCo v Saxe,134 F.2d 16, 31 (C.A D C.), certdenied63 S Ct 1033 SHREVEPORT PACKING CORP.signed cards as possible from employees at the plant andduring working hours.Mayhorn also testified that, during the preelection pen-od, notices of District 50 meetings for the employees wereposted in the plant restrooms. According to`Mayhorn, dur-ing the course of approximately 1 month prior to the elec-tion, three different notices of union meetings were soposted. He testified that each notice remained posted for 3to 4 days and that a notice which was posted on May 7 wasone which he signed as president of the local. The latternotice was an announcement as to a meeting set for May11, at which time District 50 promised the employees itwould review the contract demands it proposed to make onthe Respondent. According to Mayhorn, the meeting inquestion was held on the day before the election, as sched-uled, and District 50's contract proposals were discussed.Mayhorn conceded that the supervisors did not normally gointo the men's restroom. On the other hand, in view of thefact that the Respondent's plant was small,14 and the furtherfact that each of three different notices remained posted forseveral days,it seems mostunlikely that Respondent's su-pervision could have been unaware of them.A few days after the election, District 50 requested thatthe Respondent begin negotiations for a collective-bargain-ing agreement. A. W. Hammons, regional director for Dis-trict 50, testified that immediately after the 5-day period forfiling objections to the election had expired, his union re-Ruested that the Company begin bargaining. A contract wassigned on May 28, to be effective on May 31, 1971, and for3 years thereater. According to Hammons, the execution ofthe agreement was preceded by three or four bargainingsessionsspread over a 7- to 8-day period. The contractprovided for numerous benefits that included a 75-cent-an-hour wage increase,15 a guarantee of overtime after 40hours, shift premiums, a guarantee that seniority earnedwith the Packing Corporation could be carried over to em-ployment with Packing Company, a grievance and arbitra-tion procedure, guaranteed vacations, paid holidays, leavesof absence, and numerous other benefits which the employ-ees had not had previously. The contract also provided fora union shop and checkoff.The union-security and checkoff provision of the newagreement provided that all employees in the unit wererequired to become members of District 50 no later than the30th day following its effective date. As noted above, thelatter date was May 31. There was evidence, however, thatDistrict 50 did not wait until the lapse of the 30 days, andthaton June 9, District 50, with the assistance ofRespondent's supervisory officials, at the plant and duringworking hours, conducted a drive to secure dues-checkofauthorizations from all employees in the unit. Thus, May-horn credibly testified that on June 9, Superintendent Mow-ry told him to meet Hammons in the superintendent's officeand that, when he did so, Hammons directed him to get theemployees to sign the checkoff cards that day. According toMayhorn, thereafter he went among the employees and hadthem report to the superintendents office for signing thecards.Mayhorn testifed that thereafter about 20 of theemployees came to the office and signed these cards, where-as he himself secured another 30 signatures from other em-ployees whom he contacted that day at their work stations.There was also testimony that on, this occasion Foreman14As notedearlier, there- were only 67 employees who cast votes in theelection.15Thiswas tobe spreadoverthe 3-yeartermof the contract. Hammonstestified that at the time the agreement was signeda majority of the employ-ees in the unit were making $1.60 an hour.501Charles Reid sought to persuade the employees that theywere required to sign checkoff authorizations immediately.Thus,employee Juanita Roy testified,credibly and withoutcontradiction,that on June 9, when Mayhorn was urgingthe employees to sign checkoff cards,Foreman Reid vol-unteered to find out for her whether it would be necessaryto sign after she told him that she did not want to pay thedues.Mrs. Roy testified that a short while later Reid re-turned to her work station and told her that she had noalternative but to sign the checkoff card.16Mr. Hammons testified as to the independent characterof District 50 and he denied knowledge of-any alleged assist-ance given his union by the Respondent during the courseof the election campaign.The independence of District 50and its militance as a labor organization are well known.That,however,is not relevant to the issue as to whether, onthe record in this case,the Respondent afforded assistancetoDistrict 50 in the contest between that union and theMeat Cutters.It is the conclusion of the Trial Examiner thatthe evidence presented herein fully supports the allegationsof the General Counsel and the Charging Party that theRespondent,in a variety of ways,made clear to the employ-ees its desire that they vote for District 50, that this conductconstituted restraint and coercion of the employees withinthe meaning of Section 8(a)(1) of the Act,and that it furtherconstituted illegal interference within the meaning of Sec-tion 8(a)(2).Upon the foregoing findings,the Trial Examiner con-cludes that the Respondent violated Section 8(a)(1) and (2)by the following acts and conduct:(1)Foreman Reid'sconversation with employee Royabout 2 weeks before the election wherein he told her thatthe new company which was taking over the plant wouldrecognize District 50 and that it would be to her "benefit"that she sign an authorization card for that union.(2) Superintendent Mowry's conversations with employeeBell during the month before the election wherein he ques-tioned Bell repeatedly about the union sympathies of hiscoworkers,urged Bell to vote for District 50 and to enlist thesupport of his fellow employees for that union, and threat-ened Bell that if the Amalgamated won the election theplant would close with resultant unemployment for all therank-and-file employees.(3) Superintendent Mowry's conversation with employeesWilliams and Thomas about a week before the election,wherein Mowry told those employees that the Respondenthad been fighting the Meat utters for a long while, thatDistrict 50 was "in with the man [that]is supposed to buythe packing house,"and that if the Meat Cutters won theelection"Mr. Cowley wasn't going to sign... [a] contract[with the Amalgamated] ... [he] was going to close the damnplant down."It is the conclusion of the Trial Examiner that the forego-ing conduct on the part of Mowry and Reid constitutedsuch flagrant interference with the employees'free choice asto vitiate the results of the election held on May 12, 1971.For that reason the Respondent was not thereafter free torecognize District 50 as the bargaining agent for its employ-ees, hurriedly to begin negotiating with that union, and,within a matter of days, execute a collective-bargaining con-tract which contained a union-security provision.It is like-wise the conclusion of the Trial Examiner that since District50 won the election with the unlawful assistance of theRespondent, the Respondent violated Section 8(a)(2) and16Notwithstanding this advice from her foreman, Mrs. Roy did not signthe checkoff card either that day or later. Also, it should be noted in connec-tion with this issue that all counsel stipulated at the trial that the Companynever collected any dues pursuant to these checkoff authorizations. 502DECISIONSOF NATIONAL LABOR RELATIONS BOARD(I) not only by having provided that assistance during gutperiod when a representation question was pending, butfurther violated those same sections of the Act: (1) by recog-nizingDistrict 50 as the majority representative for its em-ployees; (2) by executing a collective-bargaining agreementwith District 50 which contained a union-security clausethat, on the facts in this case, was per secoercive; and (3)by thereafter allowing District 50 free rein in the plant onJune 9, 1971, to secure checkoff authorizations from theemployees during worktime.CONCLUSIONS OF LAW1.The Respondent Employer is engaged in commercewithin the meaning of the Act.2. The unions here involved are labor organizations with-in the meaningof the Act.3.By unlawful assistance, support, and interference onbehalf of District 50 the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(2) of the Act.4. By the foregoing, and by other acts and conduct inter-fering with, restraining, and coercin employees in the exer-cise of the rights guaranteed in Section 7 of the Act,Respondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that the Respon-dent be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent, in violation of Sec-tion 8(a)(2) of the Act, unlawfully assisted, and contributedsupport to, District 50, the effects of this interference, aswell as the Employer's continued recognition of that unionas the bargaining agent of the employees, constitute a con-tinuing obstacle to the free exercise by the employees oftheir right to self-organization and to bargain collectivelythrough representatives of their own choosing. Further,having found that the Respondent executed an agreementcontaining unlawful union-secunty provisions, the terms ofwhich have frustrated self-organization and defeated genu-ine collective bargaining by the employees, the Trial Exam-iner will recommend that the Respondent be ordered towithdraw recognition from District 50 as the representativeof its employees and that the Respondent cease giving effectto the agreement dated May 28, 1971, or to any modifica-tion, extension, supplement, or renewal thereof, or any sub-stitutes therefor, unless and until District 50 shall havedemonstrated its exclusive majority representative statuspursuant to a Board-conducted election among the employ-ees.Nothing contained herein, however, should be taken torequire the Respondent to vary those wage, hour, and othersubstantive features of its relations with the employeesthemselves, if any, which the latter has established in theperformance of this agreement.17Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act," Since the General Counsel conceded that, in fact, the Respondent with-held no union dues from the wages of its employees, the Trial Examiner willnot recommend the inclusion in the order of the conventional provisionrequinng an employer to refund dues so withheldthe Trial Examiner herebyissuesthe following recom-mended:ORDER 18The Respondents, Shreveport Packing Corporation andits successor Shreveport Packing Company, Inc., their offi-cers, successors, agents, and assigns, shall:I.Cease and desist from:(a) Assisting or contributing support to District 50, or toany other labor organization.(b) Recognizing District 50, or any successor thereto, asthe exclusive representative of their employees for the pur-poses of collective bargaining, unless and until said labororganization shall have demonstrated its exclusive majorityrepresentative status among said employees in a Board-conducted election.(c) Giving effect to the agreement with District 50 enteredinto on May 28, 1971, or to any extension, renewal, ormodification thereof, between the Respondents and the saidunion which may now be in force.(d)Giving effect to any checkoff cards authorizing thededuction of periodic dues from wages for remittance to theaforesaid Union, prior to the date of compliance with thisrecommended Order.(e) Threatening employees with discharge, layoff, or re-prisals if they become, or remain, members of any unionother than District 50.(f)Coercively or otherwise unlawfully interrogating em-ployees as to their union activities.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form,join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2.Take the following affirmative action which is neces-sary to effectuate the purpose of the Act:(a)Withdraw and withhold recognition from District 50,or any successor labor organization, as the representative oftheir employees, unless and until said organization shallhave demonstrated its exclusive majority representative sta-tus in a Board-conducted election.(b) Post at the plant in Shreveport, Louisiana, conies ofthe attached notice marked "Appendix.19 Copies Iof thenotice, on forms provided by the Regional Director forRegion 15, after being duly signed by the Respondent'sauthorized representative, shall be posted for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Employer to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 15, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.20is In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "20 in the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notify SHREVEPORTPACKING CORP.the Regional Director for Region 15, in writing,within20 days from the dateof this Order, what steps the Respondents havetaken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTgive effect to our agreement dated May28, 1971,with District 50, or to any extension,renewal,modification,or supplement thereto, unless and untilthe labor organization shall have demonstrated its ex-clusive representative status among our employees in aBoard-conducted election.WE WILL withdraw and withhold recognition fromDistrict 50, or any successor thereto, unless and untilit shall have demonstrated its exclusive majority repre-sentative status among our employees in a Board-con-ducted election.WE WILL NOT contribute financial or other support toany labor organization or, in any other manner, inter-fere with,restrain,or coerce our employees in the exer-cise of their statutory rights.WE WILL NOT give effect to any checkoff cards, here-tofore executed by our employees,authorizing deduc-tions from their wages for remittance to the aforesaidunion.WE WILL NOT threaten employees with discharge orother reprisals if they become,or remain,members ofany union.503WE WILL NOT coercively or otherwise unlawfully inter-rogate employees as to their union activities or aboutthe union activities of other employees.WE WILL NOT in any other manner interfere with, re-strain,or coerce employees in the exercise of their rightto self-organization,to form,join,or assist any labororganization,to baram collectively through represent-atives of their own ohoosing, or to engage in concertedactivities for the purpose of collective bargaining orother mutual aid, or to refrain from any and all suchactivities,except to the extent that this right may beaffected by agreements in conformity with Section8(a)(3) of the National Labor Relations Act.DatedBySHREVEPORT PACKING CORPORATIONand its successorSHREVEPORT PACKING COMPANY, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office. T 6024 Federal Building (Loyola),701 Loyola Avenue, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.